July 18, 1918. The opinion of the Court was delivered by
This case calls for a construction of the will of Mrs. Mary E. Gist, wife of Gov. W.H. Gist.
The questions and parties in this case are practically the same as in the other case of Gist v. Gist, 97 S.C. 240, filed herewith, and there is no necessity for a separate opinion. The only practical difference in the two cases is that appellant has misunderstood the use of two words by the master. When the master said the defendants held adversely to the plaintiffs, he intended to say that the holding was inconsistent with the present claim of the plaintiffs.
When the master said that the claim should have been made ten years ago, he did not mean the claim was barred by the statute of limitations, but that the supplemental complaint admits by its allegations that the defendants have an interest in the land and it is now too late to take it back and claim title in themselves alone. There are 25 exceptions in this case.
The judgment is affirmed.